DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “designed for” is not clearly followed by a positively recited structural element to allow for one of ordinary skill in the art to ascertain what structural element is specifically being used in Claim 1 and its subsequently dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 2, 5 – 7 – 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2015/0197148).
Regarding Claim 1:
Kobayashi teaches an apparatus for controlling a temperature of a vehicle component by way of a cooling apparatus of the vehicle using at least one moving air guide (86) which controls a cooling air stream and is designed such that it can be adjusted by means of an actuator (102) in order to control the size of at least one air inlet opening and/or the flow of the cooling air stream, where the actuator is connected to a control device (100) that includes an electrical control unit (10), where the control unit is connected to a temperature sensor (106) for measuring an external temperature and is designed for comparison with an external temperature threshold value for providing a frost warning (40), wherein the control device is adapted to set a partially open air guide protection position at least temporarily below the external temperature threshold value for providing a frost warning, in which air guide protection position the air guide is partially open, so that a minimum level of air cooling is ensured in the protection position, and partially closed, so that air cooling is reduced.
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. The control unit and shutter system of Kobayashi is thus considered 
	Regarding Claim 2:
Kobayahsi teaches the control device (100) is adapted so that a corresponding protection position setting for the air guide, which is designed in particular as at least one slat or as at least one flap, is active in a parking mode of the vehicle.
	Regarding Claim 5:
Kobayahi teaches a blocking detection sensor (104) adapted to detect a blocked state of the air guide, wherein the blocking detection sensor is a torque sensor.
	Regarding Claim 6:
Kobayashi teaches an anti-icing unblocking unit (60) is provided, which is adapted to release a blocked air guide, preferably by an anti-freeze agent deicing process and/or by a heating process.
	Regarding Claim 7:
Kobayashi teaches 	the control device is adapted to cyclically test to check for a blocking state (Fig 5), preferably only below the temperature threshold value, by being opened and closed by the actuator in order to detect a blocking state of the air guide.
	Regarding Claim 8:
Kobayashi teaches the air guide protection position comprises a 20%- to 40%-open state of the air guide (the variable nature of controlling the shutters 86).
Regarding Claim 9:

	Regarding Claim 10:
Kobayashi teaches a method using an apparatus as claimed in claim 1, wherein a partially open air guide protection position is set at least temporarily below an external temperature threshold value (Figs 1- 2, the variable nature of the shutter opening and closing).
	Regarding Claim 11:
Kobayashi teaches a method for controlling a temperature of a vehicle component, comprising: checking (via 106 and 40) whether an external temperature lies below an external temperature threshold value; outputting (paragraph 0060 and 0029) a control instruction to open an air guide when the external temperature falls below the external temperature threshold value; checking (Fig 5), after the control instruction to open the air guide has been output, whether the air guide is set in accordance with a setpoint value; when the air guide (Fig 5) is set in accordance with a setpoint value, repeating the checking process after a defined cycle time; and when the air guide is not set in accordance with a setpoint value, repeating a deicing process until it is successful or a maximum value for attempts is reached (Fig 5, and Fig 1, via 40 and 60).
	Regarding Claim 12:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 3, 13 – 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0197148).
Regarding Claims 2 – 3, 13 – 20:
Kobayashi is silent to the external temperature threshold value lies at 0.degree. C. to +3.degree. C.
However, it would have been obvious to one of ordrinary skill in the art at the time of the invention to provide the range of the threshold value since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0197148) and in view of Tomimatsu et al. (US 2015/0343374).
Regarding Claim 19:
	Kobayashi is silent to the anti-icing unblocking unit includes a pump and at least one nozzle to direct a frost protection agent onto the displaceable air guide to melt ice and snow and unblock the displaceable air guide.
	However, Tomimatsu et al. teaches a similar shutter control device comprising a pump and at least one nozzle to direct a frost protection agent onto the displaceable air guide to melt ice and snow and unblock the displaceable air guide (paragraph 0144, 0103, and via 20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the antifreeze agent of Tomimatsu et al. in the engine of Kobayashi in order to de-ice the buildup on the shutters during a closed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747